Citation Nr: 0117228	
Decision Date: 06/27/01    Archive Date: 07/03/01

DOCKET NO.  00-19 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a low back disability.   


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs 


ATTORNEY FOR THE BOARD

H. A. Blake, Associate Counsel


INTRODUCTION

The veteran had verified military service from December 1966 
to August 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Denver, Colorado.  In the decision the RO denied 
the veteran service connection for his low back condition. 


FINDINGS OF FACT

1.  All the relevant evidence necessary for an informed 
decision on the veteran's appeal has been obtained by the RO. 

2.  The evidence does not reasonably demonstrate that the 
veteran has a back disability of service origin.


CONCLUSIONS OF LAW

1.  The RO has met his duty to assist pursuant to the 
Veterans Claims Assistance Act of 2000, (VCAA) Pub.L.No. 106-
475, §  3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. §  5103A).

2.  A lower back disability was not incurred in or aggravated 
by military service. 38 U.S.C. § 1110 (2000); 38 C.F.R. 
§§  3.303, 3.304, 3.306; VCAA, Pub.L.No. 106-475, §  4, 114 
Stat. 2096, 2097-99 (2000) (to be codified as amended at 38 
U.S.C. §  5107).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

By way of history, the veteran's military service medical 
records reveal no abnormality at enlistment.  During his 
military service, progress notes from April 1967 reveal a 
note of a "bad back".  No additional back ailment is noted 
in the service medical records prior to discharge. At 
discharge the service records indicate a subjective note of 
"back trouble of any kind." The examiner, at discharge, 
notes that the veteran had low back strain prior to service 
and that such was treated by a chiropractor.  The examiner 
stated that there were no complications or sequelae of such.

Although the veteran reports additional medical treatment in 
the 1970s and 1980s, records pertinent to his back are 
reportedly unavailable, except for a July 1999 VA examination 
and a statement submitted by the veteran's chiropractor.

In the VA examination, the examiner recorded the veteran's 
reported medical history.  He noted that the veteran reported 
the onset of back strain when moving steal bunk beds in 
service.  The veteran said he did not seek medical treatment 
at that time.  However, due to the continuing nature of the 
problem, the veteran stated that he later sought medical care 
while in service.  The veteran could not recall whether X-
rays were taken at that time, but did note receiving some 
microwave diathermy treatments.  The veteran reported such 
treatments helped and that he returned to active duty.  Such 
duties continued to require heavy lifting.

The veteran next reports receiving treatment for his back 
following service, when he had additional back difficulties.  
He stated he saw a number of chiropractors and was eventually 
referred to a specialist in the 1980s who told him there was 
"nothing conclusive he could find regarding his back."  The 
veteran reported further that in the mid-1980's he went to a 
hospital in Colorado Springs, where a myelogram was 
performed.  Again the veteran reported that "they didn't 
find anything."

The veteran also told the VA examiner that he subsequently 
had a second myelogram, and possibly a CT scan and MRI.  
Although the veteran cannot recall a diagnosis, he notes that 
there was some concern with herniation and deterioration.  
Surgery was discussed, but not offered as a viable option.  

The veteran also recalled recent treatment with a 
chiropractor, wherein soft laser treatment was administered 
with positive result.  He reports approximately 54 visits to 
this chiropractor.  The chiropractor has submitted a 
statement pertinent to the veteran's low back disability, 
which is discussed elsewhere in this decision.

The VA examiner, after noting the veteran's reported history, 
and upon physical examination, determined that the veteran 
had a history of old back strain. Upon receipt of the X-ray 
results, the examiner added notations to his report, 
indicating that the examination results were normal and that 
the lumbar spine X-rays were also interpreted to be normal. 
Following the examination, a diagnosis was rendered of a 
history of old back strain.

In August 2000, the veteran's chiropractor submitted a 
statement indicating that in 1996 he diagnosed the veteran 
with lumbalgia complicated by degenerative joint disease.  
The veteran was also noted to have a problem with 
intermittent claudication. The chiropractor noted that he 
continued treating the veteran after 1996.  No clinical 
evidence or like data were submitted with the chiropractor's 
statement.  The chiropractor stated that the veteran reported 
his lower back pain was a result of an in-service injury.  
The chiropractor did not opine as to the etiology of the 
veteran's reported back ailment, although he did indicate 
that it was the veteran's view that his back problems were 
due to service.

The chiropractor stated that the veteran reported his lower 
back pain was a result of an in-service injury.  The 
chiropractor did not opine as to the etiology of the 
veteran's reported back ailment. 

Duty to Assist

The Board notes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the VA's duty to notify the veteran and the representative, 
and has enhanced its duty to assist a veteran in developing 
the facts pertinent to the claim.  See VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified 
as amended at 38 U.S.C. § 5103A).  Since these legislative 
changes serve to eliminate the "gatekeeping" function in 
the VA claims process imposed by the standard for a well-
grounded claim, see, e.g.,  Hensley v. West, 212 F.3d 1255, 
1260 (Fed. Cir. 2000), the Board is of the opinion that the 
new legislative changes are more favorable to the veteran.  
See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
Thus, given that the changes articulated in the new 
legislation are less stringent than the function served by 
requiring a claimant to establish a well-grounded claim, the 
Board determines that no prejudice will result to the veteran 
by the Board's consideration of this matter.  See Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993).

The Board finds that the VA has met its general duty to 
notify and assist in the veteran's case.  A review of the 
record discloses that the veteran's service medical records, 
VA records, and indicated private medical records reportedly 
developed in the 1970s and 1980s have been requested.  The RO 
informed the veteran when such records were considered 
unavailable and requested assistance in obtaining relevant 
treatment records. All indicated available records were 
procured. The veteran underwent a VA examination in July 
1999.  In August 2000, the RO explained the basis for its 
denial of entitlement to service connection for the veteran's 
reported low back ailment.  The RO also noted the evidence 
reviewed, and regulations relevant to the matters at issue.  
In May 2001 the veteran indicated that he had no additional 
evidence to submit.  There is no indication that any relevant 
evidence is presently outstanding.  Accordingly, the Board 
finds that all the facts have been developed to the extent 
possible, and that the dictates of the VCAA have been 
satisfied as to the issue on appeal.

Relevant Regulations & Law

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C. §§ 1110 (2000).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2000).  

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces.  
Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the VA to administer the law 
under a broad and liberal interpretation consistent with the 
facts in each individual case.  See Wilson v. Derwinski, 2 
Vet. App. 16, 19 (1991); 38 U.S.C. § 1154 (West 1991); 38 
C.F.R. § 3.303(a) (2000).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b). To 
show chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service and still has 
such condition. Such evidence must be medical unless it 
relates to a condition as to which, lay observation is 
competent. If the chronicity provision is not applicable, a 
claim may still be substantiated if (1) the condition is 
observed during service, (2) continuity of symptomatology is 
demonstrated thereafter and (3) competent evidence relates 
the present condition to that symptomatology. Savage v. 
Gober, 10 Vet. App. 489 (1997); see also Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993) (where the issue involves questions 
of medical diagnosis or an opinion as to medical causation, 
competent medical evidence is required).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2000). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2000); Falzone v. Brown, 8 Vet. App. 398, 402 
(1995). Temporary or intermittent flare-ups of a preexisting 
injury or disease are not sufficient to be considered 
"aggravation in service" unless the underlying condition, as 
contrasted with symptoms, has worsened. Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 
320, 323 (1991); Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance 
the claim is allowed.  See Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990); VCAA, Pub.L.No. 106-475, §  4, 114 Stat. 2096, 
2097-99 (2000) (to be codified as amended at 38 U.S.C. §  
5107); Alemany v. Brown 9 Vet. App. 518 (1996).

Analysis

The Board notes that the veteran was diagnosed with lumbalgia 
complicated by degenerative joint disease some 30 years after 
his military service.  A diagnosis of a history of lumbar 
strain has also been rendered. The only evidence of record 
documenting earlier problems with the back would be a report 
of a "bad back" in April 1967.  The veteran, as one not 
medically trained, is not competent to render an opinion, 
which relates any current problems with the back to his 
period of service.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
Smith v. Derwinski, 2 Vet. App. 147 (1992).  Neither the 
veteran's chiropractor, nor the VA physician conducting the 
examination in 1999, offered an opinion relating his current 
disorder to this reference to a "bad back" during service, 
many years previously. As such the factual circumstances in 
this case do not warrant a finding that the veteran's current 
back problem, however diagnosed, had its onset during 
service.

ORDER

Entitlement to service connection for a low back disability 
is denied.




__________________________________
JEFF MARTIN
Member, Board of Veterans' Appeals

 


